In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Correctional Services, dated October 26, 1991, which removed the petitioner from a work-release program, the appeal is from a judgment of the Supreme Court, Queens County (Friedmann, J.), dated April 12, 1993, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner failed to establish that the respondent vio*750lated any statutory requirement or denied his constitutional rights in reaching his determination (see, Correction Law § 855 [9]). Nor was that determination affected by irrationality. Thus, the Supreme Court properly dismissed the petition (see, Matter of Young v Temporary Release Comm., 122 AD2d 606; Matter of Gonzalez v Wilson, 106 AD2d 386).
We have considered the petitioner’s remaining contention and find it to be without merit (see, CPLR 7804 [g]). Bracken, J. P., Lawrence, Santucci and Goldstein, JJ., concur.